Citation Nr: 18100345
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-17 810
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial compensable rating for bilateral hearing loss prior to May 18, 2016, and in excess of 10 percent thereafter, is denied.
FINDINGS OF FACT
1. Prior to May 18, 2016, the Veterans hearing loss was manifested by at worst Level III hearing acuity in the right ear and Level III hearing acuity in the left ear, with speech discrimination scores of no worse than 84 percent in the right ear and 84 percent in the left ear.
2. Beginning May 18, 2016, the Veterans hearing loss was manifested by at worst Level III hearing acuity in the right ear and Level V hearing acuity in the left ear, with speech discrimination scores of no worse than 88 percent in the right ear and 86 percent in the left ear.
CONCLUSIONS OF LAW
1. Prior to May 18, 2016, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2. Beginning May 18, 2016, the criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from June 1969 to April 1971.
This appeal comes before the Board of Veterans Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) dated in October 2012.
In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.
This matter was previously remanded in November 2015 for further development, which has been completed.  
The Board has thoroughly reviewed all of the evidence in the Veterans claims   file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt        to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the persons ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
As is the case here, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Evaluations of defective hearing range from noncompensable to 100 percent, based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (specified frequencies). To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).
An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels     or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be considered separately. 38 C.F.R. § 4.86(b). 
Service connection for hearing loss was established by the October 26, 2012 rating decision, with a noncompensable evaluation assigned effective July 17, 2012, and a 10 percent evaluation assigned from May 18, 2016. In July 2016, the Veteran filed a claim for evaluations in excess of those assigned.
The Veteran underwent VA examination in October 2012. The examiner noted   that the Veteran reported difficulty hearing, particularly when in groups and with background noise, despite his hearing aids. The audiogram yielded the following results with pure tone thresholds, measured in decibels: 
 	 	HERTZ	
 	1000	2000	3000	4000
RIGHT	25	60	75	75
LEFT	30	60	70	70
 
The average decibel loss, when rounded to the nearest whole number, was 59 in the right ear and 58 in the left ear. Speech discrimination scores were 84 percent in both ears. Based on Table VI, the Veteran had Level III hearing acuity in the right ear and Level III hearing acuity in the left ear. As no exceptional pattern of hearing loss is demonstrated, consideration under Table VIA is not warranted. Under Table VII, where hearing loss is at Level III in both ears, a noncompensable evaluation is warranted.  
At his June 2015 Board hearing, the Veteran reported that he had been prescribed hearing aids three and one-half years earlier and, while they helped, he still had difficulty hearing the television and difficulty hearing anything without his hearing aids. The Veterans wife testified that the volume of the television was constantly being increased because of her husbands difficulty hearing and that his hearing was getting worse, not better.
The Veteran underwent an additional VA examination in May 2016. The examiner noted that the Veterans hearing loss typically inferred with the Veterans word understanding in any type of competing noise and that, although he may have difficulty understanding spoken guidance in noise initially, once he understood   the topic at hand and was using his VA issued hearing aids, his hearing loss should not interfere with his completion of physical or sedentary work. The May 2016 audiogram yielded the following results with pure tone thresholds, measured in decibels: 
 	 	HERTZ	 
 	1000	2000	3000	4000
RIGHT	25	65	70	70
LEFT	25	70	75	75
 
The average decibel loss, when rounded to the nearest whole number, was 58 in the right ear and 61 in the left ear. Speech discrimination scores were 88 in the right ear and 86 in the left ear. Based on Table VI, the Veteran had Level III hearing acuity in the right ear and Level III hearing acuity in the left ear. Because the left ear exhibits an exceptional pattern of hearing loss pursuant to 38, C.F.R. § 4.85(b), the audiology results for that ear were applied to Table VIA, resulting in Level V hearing acuity, after being elevated to the next higher level. As the results under Table VIA are more favorable for the left ear than are the results under Table VI, Table VIA is applied. Under Table VII, where hearing is at Level V in the poorer ear and Level III in the better ear, a 10 percent evaluation is warranted.
Based on a review of the evidence of record, the Board finds that the audiometric findings do not demonstrate that the Veteran is entitled to an initial compensable rating for hearing loss prior to May 18, 2016, and is not entitled to an initial rating higher than 10 percent for hearing loss from May 18, 2016.  
The May 2016 VA examiner reported the effects of the Veterans hearing loss on   his daily activities and occupational functioning, expressly noting the absence of any significant effects on occupational functioning or usual daily activities. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board finds the May 2016 examination findings to be consistent with and supported by contemporaneous treatment records not showing greater severity of hearing loss or greater impact of hearing loss on functioning than that indicated by the examination. VA and private treatment records indicate the Veteran has worn hearing aids since 2012; however, an August 2017 VA audiology record indicates his hearing loss has been stable and unchanged since 2016.
The Board has carefully considered the lay statements of the Veteran and his     wife regarding his inability to hear well, including those presented at his June   2015 Board hearing. However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination. The Board must predicate its determination on the basis of the results of the valid audiology studies of record. 
Neither the Veteran nor his representative has raised any other issue pertinent to the claim for an increased rating for hearing loss. See Doucette v. Shulkin, 28 Vet. App. 366 (2017). 
In sum, the most probative evidence of record reflects findings consistent with       a noncompensable rating prior to May 18, 2016, and of a 10 percent rating thereafter. Accordingly, entitlement to an initial compensable rating for bilateral hearing loss prior to May 18, 2016, and in excess of 10 percent thereafter, is not warranted.  
 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine does not apply. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-56.
 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. C. Birder, Associate Counsel 

